814 So. 2d 564 (2002)
William Richard SPIKER, Jr. and Brenda Stich Spiker, Each Individually and as Members of the Community of Acquets and Gains Existing Between them, and William Richard Spiker, Jr., as Administrator of the Estates of the Minor Children, Sean Michael Spiker and Brandi Nicole Spiker, et al.
v.
CITY OF BATON ROUGE/PARISH OF EAST BATON ROUGE and the State of Louisiana, Through the Department of Transportation.
No. 2002-C-0598.
Supreme Court of Louisiana.
April 26, 2002.
Denied.
JOHNSON, J., would grant the writ.